Name: Commission Directive 2012/40/EU of 26Ã November 2012 correcting Annex I to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market Text with EEA relevance
 Type: Directive
 Subject Matter: agricultural policy;  chemistry;  means of agricultural production;  marketing;  documentation
 Date Published: 2012-11-27

 27.11.2012 EN Official Journal of the European Union L 327/26 COMMISSION DIRECTIVE 2012/40/EU of 26 November 2012 correcting Annex I to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular the second subparagraph of Article 16(2) thereof, Whereas: (1) Commission Directive 2009/91/EC of 31 July 2009 amending Directive 98/8/EC of the European Parliament and of the Council to include disodium tetraborate as an active substance in Annex I thereto (2) defines disodium tetraborate by three CAS numbers for three different forms of the substance. The CAS numbers are based on a report submitted to the Commission by the Netherlands on 7 July 2006 and endorsed by the Standing Committee on Biocidal Products on 20 February 2009. (2) The Netherlands have informed the Commission that the CAS number for the pentahydrate form in the original report was incorrect, and submitted a revised report to the Commission according to which the correct CAS number for this form is 12179-04-3. The revised report was endorsed by the Standing Committee on Biocidal Products on 25 May 2012. (3) Annex I to Directive 98/8/EC should therefore be corrected accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 98/8/EC is amended in accordance with the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 March 2013 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 26 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 123, 24.4.1998, p. 1. (2) OJ L 201, 1.8.2009, p. 39. ANNEX In Annex I to Directive 98/8/EC, the third column of entry No 24 is replaced by the following: IUPAC name Identification numbers disodium tetraborate EC No: 215-540-4 CAS No (anhydrous): 1330-43-4 CAS No (pentahydrate): 12179-04-3 CAS No (decahydrate): 1303-96-4